Citation Nr: 1514548	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain with osteoarthritis. 

2.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee from August 7, 2014.  

4.  Entitlement to an initial rating in excess of 10 percent for left knee strain with osteoarthritis prior to September 29, 2008. 

5.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee prior to September 29, 2008.

6.  Entitlement to an initial rating in excess of 30 percent for left total knee arthroplasty residuals from December 1, 2009 to August 6, 2014, and in excess of 60 percent from August 7, 2014.  
7.  Entitlement to an initial rating in excess of 20 percent for limitation of extension of the left knee from August 7, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.  

In May 2014, the appeal was remanded for further evidentiary development.  In a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) awarded the Veteran a separate 10 percent rating for limitation of extension of the right knee under DC 5261 from August 7, 2014; granted an increased 60 percent rating for left total knee arthroplasty under DC 5055 from August 7, 2014, and a separate 20 percent rating for limitation of extension of the left knee under DC 5261, from August 7, 2014.  

The issue of service connection for bipolar disorder has been raised by the record in a September 2011 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by complaints of pain, weakness, fatigability, and slight instability, with extension limited to no greater than 10 degrees, and flexion limited to no less than 80 degrees; and complaints and findings of no more than slight recurrent subluxation or lateral instability.

2.  Prior to September 29, 2008, the Veteran's left knee disability was manifested by complaints of pain, weakness, fatigability, and slight instability, with extension limited to no greater than 10 degrees, and flexion limited to no less than 90 degrees; and complaints and findings of no more than slight recurrent subluxation or lateral instability.

3.  From December 1, 2009 to August 6, 2014, the Veteran's left total knee arthroplasty residuals did not result in chronic residuals consisting of severe painful motion or weakness, limitation of leg extension to 30 degrees or more, or ankylosis; there was no lateral instability or recurrent subluxation.

4.  From August 7, 2014, the Veteran had implantation of prosthesis more than one year previously and extension of the left knee was not shown to be limited to 20 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee strain with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2014).
2.  The criteria for an initial rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2014).

3.  The criteria for an initial rating in excess of 10 percent for limitation of extension of the right knee from August 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2014).

4.  The criteria for an initial rating in excess of 10 percent for left knee strain with osteoarthritis prior to September 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2014).

5.  The criteria for an initial rating in excess of 10 percent for left knee instability prior to September 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2014).

6.  The criteria for an initial rating in excess of 30 percent for left total knee arthroplasty residuals from December 1, 2009 to August 6, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256-5263 (2014).

7.  The criteria for an initial rating in excess of 60 percent for left total knee arthroplasty residuals from August 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5055 (2014).

8.  The criteria for an initial rating in excess of 20 percent for limitation of extension of the left knee from August 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the April 2008 rating decision on appeal granted service connection for right and left knee disabilities and assigned disability ratings and effective dates for the awards, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2009 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matters, while September 2012 and January 2015 Supplemental SOCs (SSOCs) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's May 2014 Remand directives, the AOJ sent the Veteran a letter in June 2014 asking him to identify any VA or non-VA healthcare provider who treated him for his bilateral knee disabilities since November 2007.  The Veteran did not respond to this letter.  The AOJ secured the Veteran's VA treatment records from July 2009 to July 2014 and scheduled the Veteran for a VA examination in August 2014 to evaluate the severity of his bilateral knee disability.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the May 2014 remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a January 2015 SSOC.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board will discuss the ratings for the right and left knee disabilities in turn.

1.  Right Knee 

The April 2008 rating decision on appeal granted service connection for a right knee disability and assigned a 10 percent rating for right knee strain with osteoarthritis under DC 5003 and a separate 10 percent rating for instability of the knee under DC 5257.  A January 2015 rating decision awarded the Veteran a separate 10 percent rating for limitation of extension of the knee under DC 5261 from August 7, 2014.

	a.  Right Knee Strain with Osteoarthritis

DC 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  Where limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.45(f).  The record indicates the RO assigned a 10 percent rating for right knee strain with osteoarthritis under DC 5003 based on a finding that the Veteran had noncompensable limitation of motion.  See August 2009 SOC.  In order for him to be entitled a rating in excess of 10 percent, the evidence must show that he has compensable limitation of motion under one or more appropriate DC.

Limitation of motion of the knees is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  A 10 percent rating is warranted under DC 5260 where flexion is limited to 45 degrees, a 20 percent rating is available where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a 10 percent rating is available where extension is limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, and a 30 percent rating is available where extension is limited to 20 degrees.  38 C.F.R. § 4.71a.  Normal ranges of motion of the knee are to 0 degrees in extension, and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Turning to the evidence of record, on January 2008 VA examination, flexion of the right knee was to 90 degrees and extension was to 0 degrees with a grimace and complaint of pain beginning at -10 degrees of extension and 45 degrees of flexion.  There was no change in range of motion after repetitive use testing.  The Veteran reported his pain symptoms were associated with weakness, stiffness, swelling, giving way, locking up, instability, fatigability, and lack of endurance.  He rated his typical daily pain to be a 5-6 out of 10.  He reported he experienced flare ups on a daily basis, that lasted for 2-3 hours with walking and weather changes and that during a flare up, his pain was a 9-10 out of 10.  He reported that after repetitive use or during a flare up his range of motion and knee function was severely limited by pain and that pain had a major functional impact.  The Veteran stated that he experienced excruciating pain while working and that by evening he had terrible pain in both knees that radiated down to the top area of his feet and lasted throughout the night.  He reported being unable to climb stairs, ladders, or steps and was incapable of doing minor household repairs.  He also was unable to swim, run, walk, or ride a bike, which were activities he had enjoyed in the distant past.  Since objective repetitive use testing did not reveal any additional range of motion loss, the examiner relied on the Veteran's reports of functional loss to conclude that during flare ups or repetitive use the effective functional range of motion for his right knee was additionally limited to -10 degrees extension and 90 degrees of flexion by increased pain.  

On April 2010 VA examination, range of motion testing revealed right knee extension to 0 degrees and flexion to 100 degrees with objective evidence of pain noted.  Objective evidence of pain was also noted after repetitive use testing, but there was no additional limitation of motion after three repetitions.  Tenderness and crepitation was also noted on objective testing, but there were no clicks or snaps or grinding of the knee joint.  The Veteran reported pain and stiffness, decreased speed of joint motion, and no flare ups of joint disease.

On August 2014 VA examination, range of motion testing revealed right knee flexion to 95 degrees with objective evidence of painful motion beginning at 10 degrees and extension to 10 degrees with no objective evidence of painful motion.  After repetitive use testing, the right knee exhibited extension to 10 degrees and flexion to 80 degrees.  The examiner noted the Veteran had less movement than normal, weakened movement, pain on movement, swelling, instability of station, and disturbance of locomotion.  The examiner found these factors significantly limited the Veteran's functional ability when the knee joints were used repeatedly over a period of time.  He indicated that because of advanced pathology, any prolonged or repetitive use would result in rapid loss of mobility and increased pain.  He felt that with prolonged use, range of motion in the right knee would be +15 to +70.  He stated the Veteran's knee disabilities impacted his ability to work because he could not walk or stand at all and would need special accommodation to use a desk or keyboard due to the marked limitation of range of motion in both knees.

VA treatment records during the appeal period reflect extension in the right knee at most limited to 5 degrees and flexion at most limited to 90 degrees.  See, e.g., July 2008 (reflecting range of motion findings from 5 to 90 degrees), March 2009 (reflecting range of motion findings from 0 to 110 degrees), July 2010 (showing range of motion findings from 0 to 100 degrees) VA treatment records.

Private treatment records reflect similar findings.  For example, a June 2008 report of physical therapy from the Bone and Joint Medical Center shows that, when seated, right knee extension was to 10 degrees and flexion was to 98 degrees.  In June 2008, the Veteran reported having constant pain with going down stairs, prolonged standing, squatting, and kneeling.  In July 2008, it was noted that his pain levels had not significantly improved with activity, but his range of motion, muscle control, and strength had improved.

A May 2008 record from Maple City Chiropractic reflects the Veteran reported experiencing pain in his legs with extension and flexion.

A March 2009 SSA disability report reflects that when the Veteran appeared for his appointment, he walked very slowly with a cane and was in pain when he sat down in the chair.  The examiner concluded he could not stand for more than 10 to 15 minutes at a time and could not lift more than two pounds.  The Veteran reported having constant pain in his knees, making it difficult for him to concentrate.  
The Veteran submitted several lay statements regarding observations about the functional impact of his disability.  February 2008 statements from the Veteran's coworkers, P.W. and S.W.C., report that they had noticed the Veteran had difficulty standing and walking for long periods of time.  A January 2009 statement from the Veteran's spouse indicates that she had observed the Veteran having difficulty getting up and moving around and that it would take him a while to get moving.  She reported that it was difficult for him to do chores on the farm because of his constant knee pain and his risk of falling.

Although the RO assigned the Veteran a 10 percent rating under DC 5003 for noncompensable limitation of motion, the record reflects that he has compensable limitation of extension when considering his pain and associated functional loss.  Specifically, the January 2008 VA examiner indicated that during flare ups or repetitive use the Veteran's extension would be additionally limited to -10 degrees.  Although this finding could be interpreted to mean the Veteran was able to hyperextend to -10 degrees, the Board resolves reasonable doubt in the Veteran's favor and interprets this finding to mean that the Veteran's extension was limited by 10 more degrees than the 0 degrees shown on range of motion testing.  Additionally, findings on August 2014 VA examination revealed limitation of extension to 10 degrees after repetitive use testing.  DC 5003 indicates that while noncompensable limitation of motion is evaluated under DC 5003, once compensable limitation of motion is shown, such should be evaluated under DCs 5260 for limitation of flexion and/or 5261 for limitation of extension.  Therefore, the most appropriate diagnostic code for the assigned 10 percent rating is DC 5261.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  This change of diagnostic code does not change or add to the Veteran's 10 percent rating, it merely evaluates him under the DC that most adequately describes the symptoms of his right knee disability.  

Next, the Board will consider whether the Veteran is entitled to a higher rating under DC 5261.  Even when considering functional loss during flare-ups or with repeated use under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right knee disability has not met the criteria for a rating in excess of 10 percent under DC 5261.  Specifically, extension findings have at most been limited to 10 degrees.  See  January 2008 and January 2014 VA examination reports.  These findings take into consideration the Veteran's complaints of pain and functional loss.  
The August 2014 VA examiner also indicated that with prolonged use extension of the right knee would be +15.  However, when reading this finding in conjunction with the rest of the examination report, it does not correlate with the findings on examination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (finding that a VA examination report "must be read as a whole" to determine an examiner's rationale).  Specifically, the examiner reported that repetitive use testing revealed limitation of extension to 10 degrees, not to 15 degrees.  Moreover, the +15 notation seems to be reflective of limitation after prolonged use.  The rating schedule and interpretive case law requires consideration of greater limitation of motion from pain on use during flare ups or repetitive use, not after prolonged use.  See, e.g., DeLuca, 8 Vet. App. 202.  As a result, the Board places little weight of probative value on the indication of +15 extension after prolonged use since it is not reflective of the criteria used to evaluate musculoskeletal disabilities and is not supported by the findings in the rest of the August 2014 examination report.   

Regarding whether the Veteran is entitled to a separate compensable rating under DC 5260 for limitation of flexion, flexion findings have at most been limited to 80 degrees, with consideration of the Veteran's complaints and objective evidence of pain and functional loss.  See August 2014 VA examination report.  As noted above, the August 2014 VA examination report indicated that with prolonged use flexion of the right knee would be +70.  As with the similar finding regarding extension, this notation does not align with the other findings made on examination and relies on a standard not contemplated by applicable law.  Hence, the Board places little weight of probative value on this notation.  Notably, even if the Board were to place weight of probative value on this finding, it still would not provide evidence warranting a compensable rating for flexion as such requires limitation to 45 degrees.  The record does not otherwise reflect findings that more nearly approximate flexion limited to 45 degrees.  Thus, the Veteran is not entitled to a separate compensable rating for limitation of flexion under DC 5260.  VAPGCPREC 9-2004.  

The Board has considered whether any other DCs may be applicable.  The Board finds that DC 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.

	b.  Extension from August 7, 2014 

The January 2015 rating decision assigned a separate 10 percent rating for limitation of extension under DC 5261 from August 7, 2014.  However, it appears this separate rating may be pyramiding, since the rating previously assigned under DC 5003 was also based on limitation of extension.  See January 2015 rating decision; January 2015 SSOC; 38 C.F.R. § 4.14.  The Board already discussed above whether the Veteran is entitled to a higher 20 percent rating based on limitation of extension, including for the period from August 7, 2014 and concluded that a preponderance of the evidence was against such a finding.  Therefore, the Board will not further discuss that here.

	c.  Instability

The Veteran has been assigned a separate 10 percent rating for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

A preponderance of the evidence is against a finding that the Veteran is entitled to a higher 20 percent rating for moderate instability of the right knee.  On January 2008 VA examination, the Veteran reported that he fell once every few months due to unsteadiness from his knees.  He did not use any assistive devices.  On physical examination, he was unwilling to rise from a squat because of his feeling of unsteadiness.  He was able to tandem walk, but with unsteadiness and pain.  There was slight swelling of the right knee, crepitus with movement, and diffuse tenderness to palpation.  The medial and lateral joint lines were tender to palpation.  Medial and lateral collateral ligament testing with varus and valgus stress testing and Lachman's testing showed mild laxity.

Results of a January 2008 VA MRI of the right knee reflect a complex degenerative tear involving almost the entire medial meniscus and an intact but degenerative anterior cruciate ligament.  In May 2008, drawer and Lachman testing of the right knee were negative.  In June 2008, the Veteran was issued a standard cane.  A July 2008 VA treatment record shows the Veteran reported that he had been putting more weight on his right knee, so it had been hurting more.  The knee was swollen with a small anterior effusion and was non-erythematous.  It was tender to palpation over the joint line and the ligaments were intact to testing.  

June and July 2008 Bone and Joint Medical Center records reflect that the Veteran reported his knee sometimes gave way when going down the stairs.  Posterior and anterior drawer testing of the right knee was negative and varus/valgus ligament testing was stable.  In June 2008, the therapist noted that the Veteran had tenderness throughout the right knee.

August 2008 to July 2014 VA treatment records reflect the Veteran reported his right knee continued to be unstable.  He had experienced several falls and used a cane for ambulation.  Lachman, anterior and posterior drawer, and McMurray testing during this time period were all negative.  See March 2009, October 2009, and December 2011 VA treatment records.  In July 2009, it was noted that he had stable knee ligaments.  In October 2009, the medial patella and medial joint line of the right knee were noted to be tender to palpation.  In July 2010, a hard endpoint on valgus stress testing was shown.  A September 2010 VA treatment record indicates the Veteran wished to reschedule a right total knee arthroplasty that had been scheduled for that month.  However, the record does not reflect that such surgery was ever rescheduled.  In December 2011, mild laxity was shown in the right knee on varus and valgus testing.  In April 2012, it was noted that he used a right knee brace.  In October 2013, the Veteran reported that his pain was worse than the symptoms of giving way and locking.  There was no heat, effusion, or swelling noted at that time.  

In a January 2009 statement, the Veteran's spouse reported that she watched him closely so he would not fall since he was very unstable.  She indicated that it was hard for him to do chores on the farm due to constant knee pain and his risk of falling.  

On April 2010 VA examination, the Veteran reported giving way, but no instability or episodes of dislocation or subluxation of the right knee.  He reported having swelling and tenderness.  Physical examination revealed tenderness, but no instability, or patellar or meniscus abnormality.

On August 2014 VA examination, stability testing was noted to be normal and there was no evidence of recurrent patellar subluxation or dislocation.  X-ray results were also negative for patellar subluxation.  There was tenderness to palpation of the joint line or soft tissues of both knees.  The Veteran reported that he constantly used a cane.  

In evaluating this evidence, the Board finds that it reflects no more than slight recurrent subluxation or lateral instability of the right knee.  Objective testing throughout the appeal period has at most shown mild laxity of the knee joint.  Most VA testing has been negative for any instability, except for mild laxity shown during December 2011 VA treatment.  Although the Veteran has reported experiencing falls and instability of the knee and the record reflects he uses a knee brace and a cane for support, physical examination has not provided objective evidence of more than slight right knee instability.  Therefore, the Board concludes that a preponderance of the evidence is against a finding that instability of the right knee more nearly approximates moderate symptomatology and a rating in excess of 10 percent under DC 5257 is not warranted. 

The Board has also considered whether any further staged rating is appropriate for any of the separately assigned ratings discussed above.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that evidence regarding limitation of motion and instability of the right knee has been consistent with the assigned ratings for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for the right knee disability based on limitation of motion or instability.

2.  Left Knee 

The April 2008 rating decision on appeal granted service connection for a left knee disability, assigning a 10 percent rating for left knee strain with osteoarthritis under DC 5003 and a separate 10 percent rating for instability of the left knee under DC 5257.  A March 2010 rating decision granted the Veteran service connection for a left total knee arthroplasty, evaluated as 100 percent disabling from September 29, 2008, and 30 percent disabling from December 1, 2009 under DC 5055.  The rating decision explained that since the Veteran's left knee joint had been replaced with prosthesis, the separate 10 percent ratings for instability and osteoarthritis were being discontinued effective September 29, 2008.  A January 2015 rating decision granted an increased 60 percent rating from August 7, 2014 for left total knee arthroplasty under DC 5055 and a separate 20 percent rating for limitation of extension of the knee under DC 5261, from August 7, 2014.  

	a.  Strain with Osteoarthritis Prior to September 29, 2008

On January 2008 VA examination, range of motion findings reflected left knee flexion to 90 degrees and extension to 0 degrees with a grimace and complaint of pain beginning at -10 degrees of extension and 45 degrees of flexion.  There was no change after repetitive use testing.  The Veteran provided the same information regarding left knee pain and functional impact that he did for the right knee.  Since objective repetitive use testing did not reveal any additional range of motion loss, the examiner found based on the Veteran's reports that during flare ups or repetitive use the effective functional range of motion for his left knee was additionally limited to -10 degrees extension and 90 degrees of flexion due to increased pain.  

A June 2008 physical therapy record from the Bone and Joint Medical Center reflects seated extension limited to 12 degrees and flexion limited to 95 degrees.  The Veteran reported having constant pain with walking down stairs, prolonged standing, squatting, and kneeling.  In July 2008, his range of motion was noted to be from 10 degrees of extension to 107 degrees of flexion.  At that time, it was noted that his pain levels had not significantly improved with activity, but his range of motion, muscle control, and strength had improved.

A July 2008 VA treatment record reflects extension to 5 degrees and flexion to 90 degrees with pain and crepitus.  Other VA treatment records prior to September 29, 2008 do not provide range of motion findings, but reflect complaints of pain and soreness.  See May 2008 VA treatment record.

Although the RO assigned the Veteran a 10 percent rating under DC 5003 for noncompensable limitation of motion, the record reflects that he has compensable limitation of extension.  Specifically, his extension has been shown to be limited to 10 degrees.  See January 2008 VA examination report; July 2008 Bone and Joint Medical Center record.  DC 5003 indicates that once compensable limitation of motion is shown, such should be evaluated under DCs 5260 and/or 5261.  Thus, his left knee osteoarthritis is more appropriately evaluated under DC 5261, for compensable limitation of extension.  See Butts, 5 Vet. App. at 538.  This change of diagnostic code does not change or add to the Veteran's 10 percent rating, it merely evaluates him under the DC that more adequately describes symptoms of his left knee disability.  

The Veteran's left knee disability does not meet the criteria for a higher 20 percent rating under DC 5261.  The June 2008 record from the Bone and Joint Medical Center indicates that the Veteran had extension limited to 12 degrees.  Although this extension finding is slightly higher than the 10 degrees of extension required for a 10 percent rating, it is not as high as the 15 degrees required for a higher 20 percent rating.  Additionally, there is no other evidence indicating the Veteran's extension was limited to more than 10 degrees prior to September 29, 2008.  In fact, most of the evidence indicates the Veteran's extension during this time period was limited to no more than 5 degrees.  See July 2008 Bone and Joint Medical Center record; July 2008 VA treatment record.  Therefore, even when examining this evidence in conjunction with the Veteran's reports of functional loss due to pain or flare-ups, as described above in conjunction with the Veteran's right knee disability, the Board concludes the evidence does not more nearly approximate findings that are congruent with a higher 20 percent rating under DC 5261.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Regarding DC 5260, the record does not reflect limitation of flexion to a compensable 45 degrees.  As described above, flexion was at most shown to be limited to 90 degrees, even when considering the Veteran's reports of pain and functional loss.  The January 2008 VA examiner noted that pain began at 45 degrees, but concluded that during flare ups or after repetitive use, the effective functional range of motion would be limited to 90 degrees of flexion as a result of increased pain.  The record does not otherwise reflect findings that more nearly approximate flexion limited to 45 degrees.  Thus, the Veteran is not entitled to a separate compensable rating for limitation of flexion under Code 5260 prior to September 29, 2008.  VAOPGCPREC 9-2004.

	b.  Instability prior to September 29, 2008

As previously noted, the Veteran has been assigned a separate 10 percent rating for instability under DC 5257 prior to September 29, 2008.  See VAOPGCPREC 23-97 (July 1, 1997).  

A preponderance of the evidence is against a finding that he is entitled to a higher 20 percent rating for moderate instability of the left knee.  On January 2008 VA examination, the Veteran reported that he falls once every few months due to unsteadiness from his knees.  He reported that his left knee recently gave out without warning and he fell off his porch while walking down the steps.  He did not use any assistive devices.  On physical examination, he was unwilling to rise from a squat because of his feeling of unsteadiness.  He was able to tandem walk, but with unsteadiness and pain.  There was slight swelling of the left knee, crepitus with movement, and diffuse tenderness to palpation.  The medial and lateral joint lines were tender to palpation.  Medial and lateral collateral ligament testing with varus and valgus stress testing and Lachman's testing showed mild laxity.

Results of a January 2008 VA MRI reflect a chronic tear of the anterior cruciate ligament.  A May 2008 VA treatment record reflects the Veteran had fallen two weeks ago because his knee had given out.  Drawer testing of his left knee was positive, and Lachman testing was negative.  In June 2008, he was issued a standard cane.  A July 2008 VA treatment record shows the Veteran had a swollen left knee without effusion and that was non-erythematous.  The knee was tender to palpation over the joint line and ligaments were intact to testing.

A May 2008 Herrick Medical Center Emergency Record reflects that the Veteran had tripped over a wire in his yard the previous day, pulling his leg, which caused him to fall on the ground.  He reported that he was scheduled to see an orthopedic doctor to get set up for surgery on his left knee.  

June and July 2008 Bone and Joint Medical Center records reflect that the Veteran reported his knee sometimes gave way when going down the stairs.  Posterior and anterior drawer testing of the left knee was negative and varus/valgus ligament testing was stable.  In June 2008, the therapist noted that the Veteran had tenderness over the mid and lateral left knee joint.

In evaluating this evidence, the Board finds that it reflects no more than slight recurrent subluxation or lateral instability prior to September 29, 2008.  The Veteran reported falling only every few months.  He was issued a cane in June 2008.  Objective testing on January 2008 VA examination revealed mild laxity of the knee joint.  Other VA and private testing done during this period was normal, except for positive drawer test results in May 2008.  Such evidence does not reflect symptoms that more nearly approximate moderate recurrent subluxation or lateral instability.  Therefore, a preponderance of the evidence is against a finding that the Veteran's left knee instability more nearly approximated moderate instability and a rating in excess of 10 percent under DC 5257 prior to September 29, 2008 is not warranted. 

c.  Total Knee Arthroplasty Residuals from December 1, 2009 to August 6, 2014

As explained above, a March 2010 rating decision assigned the Veteran a 30 percent rating for residuals of his total knee arthroplasty beginning December 1, 2009.  This rating was later increased to 60 percent from August 7, 2014.  Thus, the Board will next consider whether he is entitled to a rating in excess of 30 percent from December 1, 2009 to August 6, 2014.

DC 5055 provides that a 30 percent rating is the minimum rating available after prosthetic replacement of a knee joint.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  

During this period of time, VA treatment records reflect findings of left knee extension limited at most to 5 degrees and flexion findings limited at most to 102 degrees.  See August 2010, December 2011, and February 2013 VA treatment records.  In February 2010, the Veteran reported having injured his left knee after slipping and falling in the snow.  His leg had folded under him and he hit his knee on the ground.  He had been experiencing pain since then.   

On April 2010 VA examination, the Veteran reported that he did not experience instability, incoordination, episodes of dislocation or subluxation, locking episodes or flare ups in his left knee.  He experienced pain, stiffness, and decreased speed of joint motion.  He also reported repeated effusions and swelling.  Physical examination revealed extension to 0 degrees and flexion to 100 degrees with no objective evidence of pain on motion.  There was no crepitation, instability, or patellar or meniscus abnormality.  He did have clicks or snaps with range of motion.  There was objective evidence of pain following repetitive motion testing, but no additional limitation of motion after such testing. 
The evidence discussed above does not reflect severe painful motion or weakness (even with consideration of limitation of function and motion on repetitive use).  Instead it reflects objective evidence of painful motion on flexion or extension.  Although pain was noted after repetitive use testing, joint motion was not further limited after such testing.  Weakness was also not noted upon examination.  Consequently, a 60 percent rating under Code 5055 is not warranted.

Regarding a rating in excess of 30 percent based on any intermediate degrees of residual weakness, pain, or limitation of motion, the Veteran's limitation of extension does not more nearly approximate or equate to extension limited to 30 degrees, the criterion for a higher 40 percent rating under DC 5261, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45.  Thus, a rating in excess of 30 percent under DC 5261 is not warranted.

In addition, no ankylosis was reported or shown.  There is also no evidence of nonunion of the tibia and fibula.  Accordingly, DCs 5256 and 5262 are not for application.  38 C.F.R. § 4.71a.

As for whether he is entitled to a rating under any of the remaining DCs for the knee, DCs 5258, 5259, 5260, and 5263 are not for application as the maximum ratings under those DCs are 30 percent or less.  

A separate rating for recurrent subluxation or lateral instability under DC 5257 is also not warranted.  The only evidence that may indicate any left knee instability is the Veteran's February 2010 fall.  However, the evidence regarding this fall indicates that the Veteran slipped, there is no indication that it occurred because his left knee gave out.  Additionally, the Veteran did not report any left knee instability and objective testing did not demonstrate any instability or recurrent subluxation.  See April 2010 VA examination.  Thus, a preponderance of the evidence is against a finding that the Veteran had slight instability of the left knee from December 1, 2009 to August 6, 2014.

The Board notes that a separate rating for the Veteran's scar status post total knee arthroplasty is not warranted.  Specifically, on August 2014 VA examination, it was noted that the scar was not painful or unstable.  No other evidence of record indicates any contrary findings regarding the surgical scar.  Thus, the scar does not meet any of the criteria enumerated under 38 C.F.R. § 4.118, DCs 7800-7805 for a separate compensable rating.

Based on the foregoing, the Board finds that the currently assigned 30 percent rating, from December 1, 2009 to August 6, 2014, for the Veteran's left knee total arthroplasty residuals is appropriate, and that a preponderance of the evidence is against assigning a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b).

	d.  Total Knee Arthroplasty Residuals from August 7, 2014

As noted, the Veteran's total knee arthroplasty residuals have been assigned a 60 percent rating from August 7, 2014.  A higher 100 percent rating under DC 5055 is only available for one year following implantation of prosthesis.  38 C.F.R. § 4.71a.  The Veteran was provided with a 100 percent rating from September 29, 2008 to November 30, 2009 and is not entitled to a rating on this basis from August 7, 2014.

The Board has considered whether any separate ratings under any other applicable DCs would be appropriate.  However, the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68. 

A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71, DCs 5162, 5163, 5164.  Because the Veteran's disability is in the knee, or below the middle third of the thigh, the amputation rule precludes a schedular evaluation in excess of 60 percent.  Thus, pursuant to the amputation rule, the assignment of a 60 percent evaluation for residuals of left total knee arthroplasty is the maximum schedular rating available for that disability.  Consequently, separate evaluation under any other DC would not provide a rating higher than 60 percent as such is limited by the amputation rule.

A preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 60 percent from December 1, 2009 to August 6, 2014.

	e.  Limitation of Extension from August 7, 2014

Although the amputation rule precludes the combined rating for the knee from exceeding 60 percent, the RO assigned the Veteran a separate 20 percent rating for limitation of extension of the left knee from August 7, 2014.  

Although the amputation rule and the regulations governing the payment of monetary awards preclude the Veteran from receiving any additional compensation under DC 5261, for completeness, the Board will discuss whether the Veteran is entitled to a rating in excess of 20 percent for limitation of extension from August 7, 2014.

The only pertinent evidence during this time period is the August 2014 VA examination report.  This report indicates that the Veteran reported having persistent pain in his left knee, despite the prosthesis and that he had more severe swelling in his left knee than in his right knee.  He reported that flare ups did not impact his knee.  Objective testing revealed extension to 15 degrees with no objective evidence of painful motion.  After repetitive use testing, extension was to 15 degrees.  The examiner noted the Veteran had less movement than normal, weakened movement, pain on movement, swelling, instability of station, and disturbance of locomotion.  The examiner found these factors significantly limited the Veteran's functional ability when the knee joints were used repeatedly over a period of time.  He indicated that because of advanced pathology, any prolonged or repetitive use would result in rapid loss of mobility and increased pain.  He felt that with prolonged use, range of motion in the left knee would be +20 to +60.  

The Board finds that a preponderance of the evidence is against a finding that extension was limited to 20 degrees from August 7, 2014.  Although the VA examiner found that with prolonged use, extension would be to +20, the Board places little weight of probative value on this finding.  First, this finding does not correlate with the findings on objective examination.  See Monzingo, 26 Vet. App. at 105-06.  Specifically, the examiner reported that repetitive use testing revealed limitation of extension to 15 degrees, not to 20 degrees.  Moreover, the examiner indicated the +20 finding would be extension after prolonged use.  The rating schedule and interpretive case law does not require evaluation after prolonged use, but rather requires consideration of greater limitation of motion from pain on use during flare ups or repetitive use.  See, e.g., DeLuca, 8 Vet. App. 202.  Since the +20 finding is not reflective of the criteria used to evaluate musculoskeletal disabilities and is not supported by the findings in the rest of the August 2014 examination report, the Board places little weight of probative value on this finding.  When looking at the examination report as a whole, if reflects findings of extension to 15 degrees, even when considering pain and functional loss, including after repetitive use.  Such findings most nearly approximate the currently assigned 20 percent rating.

The Board has also considered whether any further staged ratings for the left knee disability are appropriate.  See Fenderson, 12 Vet. App. at 126.  The Board finds that the record does not indicate any significant increase or decrease in symptoms of the left knee disability other than what is already reflected by the currently assigned staged ratings.  Accordingly, further staged ratings are not warranted for the left knee disability.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to an increase in any of the assigned ratings or to any additional separate ratings.  

3.  Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings for the right or left knee disabilities is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's right and left knee disabilities are manifested by objective evidence of pain, functional loss and limitation of motion, instability, and residuals of a left total knee arthroplasty.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's right and left knee disabilities.  In short, there is no indication in the record that the average industrial impairment from his right and left knee disabilities would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 10 percent for right knee strain with osteoarthritis is denied.

An initial rating in excess of 10 percent for instability of the right knee is denied.

An initial rating in excess of 10 percent for limitation of extension of the right knee from August 7, 2014 is denied.

An initial rating in excess of 10 percent for left knee strain with osteoarthritis prior to September 29, 2008 is denied.

An initial rating in excess of 10 percent for instability of the left knee is denied.

An initial rating in excess of 30 percent for left total knee arthroplasty residuals from December 1, 2009 to August 6, 2014, and in excess of 60 percent from August 7, 2014 is denied.

An initial rating in excess of 20 percent for limitation of extension of the left knee from August 7, 2014 is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


